USDC IN/ND case 3:18-cv-00928-RLM-JEM document 18 filed 05/28/19 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

THOMAS R. GANUS,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )   CASE NO. 3:18-cv-00928-RLM-JEM
                                                      )
KIMBERLY CREASY, et al.,                              )
                                                      )
               Defendants.                            )


             DEFENDANTS’ MOTION FOR INITIAL EXTENSION OF TIME
                        TO RESPOND TO COMPLAINT

       Defendants, Kimberly Creasy and Erin Jones, by counsel, Deputy Attorney General Ryan

Guillory, respectfully move the Court for an initial extension of time of 28 days to respond to the

Complaint filed in this matter. In support of said Motion, Defendants state as follows:

       1. On April 5, 2019, the Clerk issued a Notice of Lawsuit and Request to Waive Service

of Summons to Defendants, which provided Defendants with 60 days to respond to the

Complaint in this matter. [ECF 11.]

        2. Defendants’ response to the Complaint is due June 4, 2019.

        3. The deadline for Defendants to respond to the Complaint has not previously been

extended.

        4. Defendants’ requested extension is for 28 days, to and including July 2, 2019,

       5. This extension is needed in order for the undersigned to investigate and prepare a

response to the allegations contained within the Plaintiff’s Complaint. The requested extension

will not interfere with any currently pending deadlines in this case.

       6. Counsel for Defendants is unable to discuss the requested extension of time with the
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 18 filed 05/28/19 page 2 of 3


Plaintiff, due to his current incarceration.

        WHEREFORE, Defendants, Kimberly Creasy and Erin Jones, by counsel, respectfully

move the Court for an initial extension of time of 28 days to respond to the Plaintiff’s Complaint,

up to and including July 2, 2019, and for all other just and proper relief.

                                                      Respectfully submitted,

                                                      CURTIS T. HILL, Jr.
                                                      Attorney General of Indiana
                                                      Atty. No. 13999-20


                                               By:    Ryan J. Guillory
                                                      Deputy Attorney General
                                                      Atty. No. 27857-53
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 18 filed 05/28/19 page 3 of 3


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, a copy of the foregoing was served upon the

individual listed below, by United States mail, first-class postage prepaid:

Thomas R. Ganus
DOC # 111462
Indiana State Prison - ISO
201 Woodlawn Avenue
Michigan City, IN 46360

                                                      Ryan J. Guillory
                                                      Deputy Attorney General

OFFICE OF THE INDIANA ATTORNEY GENERAL
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, Indiana 46204-2770
Telephone: (317) 234-6875
Facsimile: (317) 232-7979
E-mail: Ryan.Guillory@atg.in.gov
